416 F.2d 458
Nicholas Anthony STABILE, Petitioner-Appellant,v.Ralph LAMB, Sheriff, Clark County, Respondent-Appellee.
No. 23110.
United States Court of Appeals Ninth Circuit.
Sept. 19, 1969.

Charles L. Kellar (argued), Las Vegas, Nev., for appellant.
George H. Spizziri (argued), George E. Franklin, Jr., Dist. Atty., Las Vegas, Nev., Harvey Dickerson, Atty. Gen., Carson City, Nev., for appellee.
Before BARNES and KOELSCH, Circuit Judges, and KILKENNY, District judge.*
PER CURIAM:


1
Appellant is dissatisfied with the order of the District Court denying his petition for a writ of habeas corpus.  He asserts that he was denied, by the Nevada courts,1 his Sixth Amendment right to a speedy trial.  That Court was on solid ground when it found that the responsibility for the delay was largely attributable to the appellant and that he, not the state, prevented an early trial.  Had not appellant sought a writ of prohibition in the state court, he would have been tried on the main case long prior to the decision denying his petition.  The record before us fully supports the findings of the Nevada and of the District Court.  Appellant's Sixth Amendment right to a speedy trial was not blemished.  United States v. Ewell, 383 U.S. 116, 86 S. Ct. 773, 15 L. Ed. 2d 627 (1966); Maldonado v. Eyman, 377 F.2d 526 (9th Cir. 1967); York v. United States, 389 F.2d 761 (9th Cir. 1968); Moser v. United States, 381 F.2d 363 (9th Cir. 1967), cert. denied 389 U.S. 1054, 88 S. Ct. 802, 19 L. Ed. 2d 850 (1968).


2
Equally without merit are the lesser contentions of appellant.  They involve Nevada state law and were correctly resolved against him by the state court.


3
We affirm.



*
 The Honorable John F. Kilkenny, United States District Judge for the District of Oregon, sitting by designation


1
 Stabile v. Justice's Court of Las Vegas Township, 83 Nev. 393, 432 P.2d 670 (1967)